DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 have been entered.


Response to Arguments
The amendments and arguments filed 12/23/2021 have been entered and made of record, and have been considered, however not persuasive:

Re Claim 1: Applicant  {in pages 6-7 of the Applicant Arguments/Remarks, of 12/23/2021) admits that Singh teaches that 2D segmentation is used to create 3D volume,  but further asserts that Singh does not use the segmentation as an input to the machine-learned network, 
However, the Examiner disagrees, because:
Singh discloses generating, by an image processor, a first three-dimensional (3D) CT representation of the patient by a first machine-learned generative network in response to input of the surface data and the segmentation and/or landmark location to the first machine-learned generative network (see Singh: e.g., Fig. 13A, and Fig. 13B, 13B is a more detailed example of a deep neural network. which reads on “the first machine-learned generative network”, and, in [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs. {it is stated 2D surfaces of skin and lungs as “the surface data” is (1) input to the deep neural network}, and -- apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points).--, in [0112]-[0113], {so that this landmark information, step 1301 performs an affine transform based on markers and boundaries read on “the segmentation and/or landmark location”, 
and, --Step 1306 uses the 2D segmentation of skin and lungs to create a 3D volume by extruding the 2D mask based on the projection parameter--, in [0119]
 also as the (2) input to the same “the first machine-learned generative network” as shown in FIG. 13A shows a method using a neural network, which carries out Affine Transformation (step 1301) and Hull Estimation (step 1303) respectively using 2D surfaces of skin and lungs as “the surface data” as (1) input, and this landmark information… markers and boundaries as “the segmentation and/or landmark location”, as the (2) input}).

a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.--, in Singh’s [0112]}, but  “the segmentation by one machine-learned network is not input to the other machine-learned network.
However, the Examiner disagrees, because:
  in Singh’s disclosures from [0112]-[0119], and in view of Fig. 13A, and Fig. 13B, and particularly, step 1306 of Fig. 13B, --Step 1306 uses the 2D segmentation of skin and lungs to create a 3D volume by extruding the 2D mask based on the projection parameter--, in [0119], so that “the 2D segmentation of skin and lungs” is being the input to the one machine learned network as shown in Fig. 13 A, and Fig. 13B, which is the one machine learned network “to create a 3D volume”… as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” as the claimed element.
As a summary, Singh’s --a deep network to detect key landmarks in the topogram image, and a deep network for segmenting the topogram image by labelling each pixel to belong, as the first machine learned network--, { disclosed in [0112]} which generates segmentation, and/or landmarks, 
and, above generated segmentation, and/or landmarks is the input to the second machine learned network “to create a 3D volume”… as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” as the claimed element; 
in addition, as discussed above for Claim 1, the second machine learned network as shown in Fig. 13 A, and Fig. 13B “to create a 3D volume” …as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” based on two input: 1) surface data, and 2) above generated segmentation, and/or landmarks {disclosed in [0112]}, generated by the first machine learned network, as Applicant submitted as the another machine learned network.

Re Claim 5, Applicant asserts, cited references do not teach determining the segmentation and/or landmark from a different medical imaging modality than CT.
However, the Examiner disagrees, because: 
Singh discloses: --Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.--, in Singh’s [0112]};
Above “the topogram image” include such as MRI images, because the topogram image can be scan data from a different medical imaging modality than CT (see Singh: e.g., -- The scanner 105 can be an MR scanner--, -- when planning a medical scan, such as computed tomography (CT), magnetic resonance (MR), fluoroscopy or Ultrasound.  For CT scanning, the predicted locations of internal anatomical structures can used to determine the scan range to obtain topogram or full CT scan, depending upon which organ will be scanned and how accurately the nearby structures can be predicted.  The predicted locations of internal anatomical structures can also be useful to assist in coil placement for MR scanning.  For ultrasound scanning, the predicted locations of internal anatomical structures may assist in the probe guidance by providing approximate position of the various organs.--, in [0030]-[0033]).

Re Claim 6, Applicant asserts that Singh uses just the surface data as input. 
However, the Examiner disagrees, because:
As discussed above for claim 1, the machine learned network as shown in Fig. 13 A, and Fig. 13B “to create a 3D volume” …as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” base on two input: 1) surface data, and 2) above generated segmentation, and/or landmarks, as disclosed in Singh’s [0112]-[0119], 
in [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs. {it is stated 2D surfaces of skin and lungs as “the surface data” is (1) input to the deep neural network}
--Step 1306 uses the 2D segmentation of skin and lungs to create a 3D volume by extruding the 2D mask based on the projection parameter--, in [0119].

Re Claim 7, similarly as discussed above, the segmentation map, and/or, landmark location can be generated by another machine learned generative network, such as the one disclosed in Singh’s [0112]:
--a deep network to detect key landmarks in the topogram image, and a deep network for segmenting the topogram image by labelling each pixel to belong, as the first machine learned network--, { disclosed in [0112]} which generates segmentation, and/or landmarks.

Re Claim 10, “iteratively using the first and second machine-learned generative networks” herein “iteratively using” is interpreted as the first and second machine-learned generative networks are being used alternatively, with different combinations,   so that as discussed above, 
--a deep network to detect key landmarks in the topogram image, and a deep network for segmenting the topogram image by labelling each pixel to belong, as the first machine learned network--, { disclosed in [0112]} which generates segmentation, and/or landmarks;
and, one machine learned network as shown in Fig. 13 A, and Fig. 13B, which is the one machine learned network “to create a 3D volume”… as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation”
	these above mentioned at least two machine learned networks, and either can be a deep network to detect key landmarks, and/or a deep network for segmenting the topogram image; and  one machine learned network as shown in Fig. 13 A, and Fig. 13B, which is the one machine learned network “to create a 3D volume”… as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” are being used alternatively, with different combinations, as “iteratively using the first and second machine-learned generative networks”, so that: 
	Singh as modified by Wu disclose (see Singh: e.g., --- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]; and, - the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0119]; also see Wu: e.g., in pages 172-174).
	
	Therefore, claims 1-17 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20180228460 A1, PUBLICATION-DATE: August 16, 2018), and in view of Wu et al. (“towards Generating Perosnalized Volumetric Phantom from Patient’s Surface Geometry”, as provided in IDS).
	Re Claim 1:	Singh discloses a method for computed tomography (CT) prediction from surface data in a medical imaging system (see Singh: e.g., -- when planning a medical scan, such as computed tomography (CT), magnetic resonance (MR), fluoroscopy or Ultrasound.  For CT scanning, the predicted locations of internal anatomical structures can used to determine the scan range to obtain topogram or full CT scan, depending upon which organ will be scanned and how accurately the nearby structures can be predicted.  The predicted locations of internal anatomical structures can also be useful to assist in coil placement for MR scanning.  For ultrasound scanning, the predicted locations of internal anatomical structures may assist in the probe guidance by providing approximate position of the various organs.--, in [0030], [0039]-[0040], [0056], and [0076]; and, -- the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 
3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093]), the method comprising:
	capturing, with a sensor, an outer surface of a patient (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data--, in [0005]);
	determining a segmentation and/or a landmark location (see Singh: e.g., -- Given a topogram image, the patient skin surface boundaries, boundaries of the anatomical structures, and body markers (such as lung center etc.) can be detected in 2D.  Such an approach may not have correct image perspective due to the cone beam acquisition apparatus.  While the body marker estimates obtained from regression can be directly updated to match the topogram measurement (since these are point observations)… apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.--, in [0110]-[0114], [0119]);
	generating, by an image processor, a first three-dimensional (3D) CT representation of the patient by a first machine-learned generative network in response to input of the surface data and the segmentation and/or landmark location to the first machine-learned generative network, the first machine-learned generative network comprising a generator architecture having inputs for (1) the segmentation and/or landmark location and for (2) the surface data and having an output for the first 3D CT representation, the seqmentation different than the surface data (see Singh: e.g., -- the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114];
see Singh: e.g., Fig. 13A, and Fig. 13B, and, in [0116] FIG. 13B is a more detailed example of a deep neural network. which reads on “the first machine-learned generative network”, and, in [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs. {it is stated 2D surfaces of skin and lungs as “the surface data” is (1) input to the deep neural network}, and -- apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points).--, in [0112]-[0113], {so that this landmark information, step 1301 performs an affine transform based on markers and boundaries read on “the segmentation and/or landmark location”, 
and, --Step 1306 uses the 2D segmentation of skin and lungs to create a 3D volume by extruding the 2D mask based on the projection parameter--, in [0119]
 also as the (2) input to the same “the first machine-learned generative network” as shown in FIG. 13A shows a method using a neural network, which carries out Affine Transformation (step 1301) and Hull Estimation (step 1303) respectively using 2D surfaces of skin and lungs as “the surface data” as (1) input, and this landmark information… markers and boundaries as “the segmentation and/or landmark location”, as the (2) input});
	Singh however does not explicitly disclose above 3D volume as the three-dimensional (3D) CT representation of the patient is generated in response to the input of the segmentation to the first machine-learned generative network,
	Wu discloses the three-dimensional (3D) CT representation of the patient is generated in response to the input of the segmentation to the first machine-learned generative network (see Wu: e.g., in pages 172-174);
Singh and Wu are combinable as they are in the same field of endeavor: generating a synthetic CT representations from surface data and and the segmentation and/or landmark location. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify 
Singh’s method using Wu’s teachings by including the three-dimensional (3D) CT representation of the patient is generated in response to the input of the segmentation to the first machine-learned generative network to Singh’s generating, by an image processor, a first three-dimensional (3D) CT representation of the patient by a first machine-learned generative network in order to generate as many details as possible as segmentation is included (see Wu: e.g., in pages 172-174]),
	Singh as modified by Wu further disclose the surface data being from an output of the sensor for the outer surface (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data--, in [0005]); and displaying, by a display device, an image from the first 3D CT representation (see Singh: e.g., Fig. 9B, and in [0086]-[0087], similarly, also see Wu: e.g., Fig. 2, and Fig. 3, in pages 174-177).

	Re Claim 2, Singh as modified by Wu further disclose wherein capturing comprises capturing with the sensor being a depth sensor (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body 
of a subject from a depth sensor; using machine learning to predict a surface 
of an internal organ of the subject based on the body surface data--, in [0005]-[0006]).

Re Claim 3, Singh as modified by Wu further disclose wherein capturing comprises capturing with the sensor being a camera where the surface data based on optical measurements (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]).

	Re Claim 4, Singh as modified by Wu further disclose determining the segmentation, and wherein generating comprises generating in response to the input of the surface data and the segmentation (see Wu: e.g., in pages 172-174; also see Singh: e.g., --[0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]).

Re Claim 5, Singh as modified by Wu further disclose determining the segmentation and/or landmark location from scan data from a different medical imaging modality than CT (see Singh: e.g., -- The scanner 105 can be an MR scanner--, in [0030]-[0033]; Singh discloses: --Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.--, in Singh’s [0112]};
above “the topogram image” include such as MRI images, because the topogram image can be scan data from a different medical imaging modality than CT (see Singh: e.g., -- The scanner 105 can be an MR scanner--, -- when planning a medical scan, such as computed tomography (CT), magnetic resonance (MR), fluoroscopy or Ultrasound.  For CT scanning, the predicted locations of internal anatomical structures can used to determine the scan range to obtain topogram or full CT scan, depending upon which organ will be scanned and how accurately the nearby structures can be predicted.  The predicted locations of internal anatomical structures can also be useful to assist in coil placement for MR scanning.  For ultrasound scanning, the predicted locations of internal anatomical structures may assist in the probe guidance by providing approximate position of the various organs.--, in [0030]-[0033]).
Re Claim 6, Singh as modified by Wu further disclose determining the segmentation and the landmark location, and wherein generating comprises generating in response to the input of the surface data, the segmentation, and the landmark location (see Singh: e.g., -- the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]; also see Wu: e.g., in pages 172-174)

	Re Claim 7, Singh as modified by Wu further disclose determining with a second machine-learned generative network, the second machine-learned generative network outputting a segmentation map and/or landmark location map in response to input of the surface data and a second 3D CT representation of the patient, and wherein generating comprises generating by the first machine-learned generative network in response to input of the segmentation map as the segmentation and/or the landmark location map as the landmark location and input of the surface data (see Singh: e.g., --- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]; and, - the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]; also see Wu: e.g., in pages 172-174).

	Re Claim 8,  Singh as modified by Wu further disclose forming the second 3D CT representation from an output of a third machine-learned generative network (see Singh: e.g., --- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]; and, - the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]; also see Wu: e.g., in pages 172-174).

	Re Claim 9, Singh as modified by Wu further disclose forming the second 3D CT representation from an output of the first machine-learned generative network (see Singh: e.g., --- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]; and, - the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]; also see Wu: e.g., in pages 172-174).

Re Claim 10, Singh as modified by Wu further disclose generating comprises iteratively using the first and second machine-learned generative networks (see Singh: e.g., --- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]; and, - the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]; also see Wu: e.g., in pages 172-174).

	Re Claim 11, Singh as modified by Wu further disclose generating comprises generating the first 3D CT representation as a representation of first internal anatomy without second internal anatomy (see Singh: e.g., --- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]; and, - the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]).

	Re Claim 12, Singh as modified by Wu further disclose wherein generating further comprises generating a second 3D CT representation of the second internal anatomy without the first internal anatomy (see Singh: e.g., --- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data…receiving body surface data representing an outer surface of a body of a subject from a depth sensor; using machine learning to predict a surface of an internal organ of the subject based on the body surface data--, in [0005]-[0006]; and, - the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  However, in practice, such information can be obtained by applying a deep network to process the topogram image. [0112] Some embodiments apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.  The affine transform preserves ratios of distances between points lying on a straight line (but may not preserve angles between lines or distances between points). [0114] At step 1303, the hull estimation is performed, to estimate a 3D volume from the 2D surfaces of skin and lungs.--, in [0111]-[0114]).
	
Re Claim 13, Singh as modified by Wu further disclose generating comprises generating the first 3D CT representation as a voxel or mesh representation (see Singh: e.g., -- the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093]).

Re Claim 14, Singh as modified by Wu further disclose configuring a medical scanner based on the first 3D CT representation (see Singh: e.g., in [0030]-[0033]); and
imaging, by the medical scanner, the patient as configured based on the first 3D CT representation (see Singh: e.g., in [0030]-[0033]).

	Re Claim 15, Singh discloses a method for computed tomography (CT) prediction from surface data in a medical imaging system (see Singh: e.g., -- when planning a medical scan, such as computed tomography (CT), magnetic resonance (MR), fluoroscopy or Ultrasound.  For CT scanning, the predicted locations of internal anatomical structures can used to determine the scan range to obtain topogram or full CT scan, depending upon which organ will be scanned and how accurately the nearby structures can be predicted.  The predicted locations of internal anatomical structures can also be useful to assist in coil placement for MR scanning.  For ultrasound scanning, the predicted locations of internal anatomical structures may assist in the probe guidance by providing approximate position of the various organs.--, in [0030], [0039]-[0040], [0056], and [0076]; and, -- the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 
3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093]), the method comprising:
	capturing, with a sensor, an outer surface of a patient (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data--, in [0005]);
	generating, by an image processor, a first three-dimensional (3D) CT representation by first and second machine-learned networks in response to input of the surface data to the first and second machine-learned networks (see Singh: e.g., -- Given a topogram image, the patient skin surface boundaries, boundaries of the anatomical structures, and body markers (such as lung center etc.) can be detected in 2D.  Such an approach may not have correct image perspective due to the cone beam acquisition apparatus.  While the body marker estimates obtained from regression can be directly updated to match the topogram measurement (since these are point observations)… apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.--, in [0110]-[0114], [0119]; and; -- the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as 
well as organ and bone boundaries are also provided as input, and can be used.  
However, in practice, such information can be obtained by applying a deep 
network to process the topogram image.--, in [0111]-[0114];
in Singh’s disclosures from [0112]-[0119], and in view of Fig. 13A, and Fig. 13B, and particularly, step 1306 of Fig. 13B, --Step 1306 uses the 2D segmentation of skin and lungs to create a 3D volume by extruding the 2D mask based on the projection parameter--, in [0119], so that “the 2D segmentation of skin and lungs” is being the input to the one machine learned network as shown in Fig. 13 A, and Fig. 13B, which is the one machine learned network “to create a 3D volume”… as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” as the claimed element.
As a summary, Singh’s --a deep network to detect key landmarks in the topogram image, and a deep network for segmenting the topogram image by labelling each pixel to belong, as the first machine learned network--, { disclosed in [0112]} which generates segmentation, and/or landmarks, 
and, above generated segmentation, and/or landmarks is the input to the second machine learned network “to create a 3D volume”… as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” as the claimed element; 
in addition, as discussed above for Claim 1, the second machine learned network as shown in Fig. 13 A, and Fig. 13B “to create a 3D volume” …as the "perspective hull volume", and as “to generating, by an image processor, a first three-dimensional (3D) CT representation” based on two input: 1) surface data, and 2) above generated segmentation, and/or landmarks {disclosed in [0112]}, generated by the first machine learned network, as Applicant submitted as the another machine learned network.);
 the surface data being from an output of the sensor for the outer surface (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data--, in [0005]); and displaying, by a display device, an image from the first 3D CT representation (see Singh: e.g., Fig. 9B, and in [0086]-[0087]),
	Singh does not explicitly disclose that the first machine-learned network outputting a spatial segmentation,
	Wu discloses the first machine-learned network outputting a spatial segmentation (see Wu: e.g., in pages 172-174);
Singh and Wu are combinable as they are in the same field of endeavor: generating a synthetic CT representations from surface data and the segmentation and/or landmark location. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify 
Singh’s method using Wu’s teachings by including the first machine-learned network outputting a spatial segmentation to Singh’s generating, by an image processor, a first three-dimensional (3D) CT representation of the patient by a first machine-learned generative network in order to generate as many details as possible as segmentation is included (see Wu: e.g., in pages 172-174]);
	Singh as modified by Wu further disclose the second machine-learned network outputting the first 3D CT representation based on the surface data and the spatial segmentation, the first and second machine-learned networks having been previously trained, the second machine-learned network comprising a generator having inputs for both the surface data and the spatial segmentation (see Singh: e.g., -- Given a topogram image, the patient skin surface boundaries, boundaries of the anatomical structures, and body markers (such as lung center etc.) can be detected in 2D.  Such an approach may not have correct image perspective due to the cone beam acquisition apparatus.  While the body marker estimates obtained from regression can be directly updated to match the topogram measurement (since these are point observations)… apply a deep network to detect key landmarks in the topogram image.  Some embodiments apply a deep network for segmenting the topogram image by labelling each pixel to belong.  to one of the following four classes--background, body (inside patient's body), lung or bone. [0113] FIG. 13A shows a method using a neural network.  Given this landmark information, step 1301 performs an affine transform based on markers and boundaries.--, in [0110]-[0114], [0119]; and; -- the system can obtain a synthetic CT image using geometric measurements on the body outer surface.  The synthetic CT image is a 3D image where each voxel provides an estimate of the expected material density based on a density distribution over a large dataset of patients.--, in [0093], and see: -- The synthetic CT image only shows skin surface, lungs and bones.  Some embodiments refine the skin surface, lungs and bones and ignore all other anatomical details in the topogram image.  Assume that several key landmarks as well as organ and bone boundaries are also provided as input, and can be used.  
However, in practice, such information can be obtained by applying a deep 
network to process the topogram image.--, in [0111]-[0114]; also see Wu: e.g., Fig. 2, and Fig. 3, in pages 174-177);
	displaying, by a display device, an image from the first 3D CT representation (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data--, in [0005]); and displaying, by a display device, an image from the first 3D CT representation (see Singh: e.g., Fig. 9B, and in [0086]-[0087], similarly, also see Wu: e.g., Fig. 2, and Fig. 3, in pages 174-177).

	Re Claim 16, Singh as modified by Wu further disclose the first machine-learned network is configured to output the spatial segmentation and a landmark map, and the second machine-learned network is configured to output based on the surface data, the spatial segmentation, and the landmark map (see Singh: e.g., -- a depth sensor for sensing an outer surface of a body of a subject to collect body surface data--, in [0005]); and displaying, by a display device, an image from the first 3D CT representation (see Singh: e.g., Fig. 9B, and in [0086]-[0087], similarly, also see Wu: e.g., Fig. 2, and Fig. 3, in pages 174-177).

	Re Claim 17, Singh as modified by Wu further disclose generating comprises generating the first 3D CT representation from one of one or more output channels, each output channel representing different ones of only muscle, only skeleton, only vessel, only organ, and only a tissue type (see Singh: e.g., -- An autoencoder is an artificial neural network used for unsupervised machine learning.  The autoencoder 201 learns a representation (encoding) for a set of data, for dimensionality reduction.  The autoencoder 201 can be embodied as a feedforward, non-recurrent neural network having an encoder 201e with an input layer X, a decoder 201d with an output layer X' and one or more hidden layers Z connecting the input layer X and output layer X'. The autoencoder 201 is configured for reconstructing its own inputs (i.e., a body surface).--, in [0041]-[0047]; also see Wu: e.g., Fig. 2, and Fig. 3, in pages 174-177).


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667